PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
             _____________

            No. 14-3406 & 14-4099
               _____________

            FRANCINE JUDON,
INDIVIDUALLY AND ON BEHALF OF A CLASS
    OF SIMILARLY SITUATED PERSONS

                       v.

TRAVELERS PROPERTY CASUALTY COMPANY
             OF AMERICA,
                    Appellant
                  _____________

 On Appeal from the United States District Court
     for the Eastern District of Pennsylvania
         District Court No. 2-14-cv-01291
  District Judge: The Honorable Stewart Dalzell

           Argued November 5, 2014

  Before: SMITH, HARDIMAN, and KRAUSE,
               Circuit Judges

           (Filed: December 12, 2014)
James C. Haggerty, Esq.
Suzanne T. Tighe, Esq. [ARGUED]
Haggerty, Goldberg, Schleifer & Kupersmith
1835 Market Street
Suite 2700
Philadelphia, PA 19103


     Counsel for Appellee

Matthew A. Goldberg, Esq.
Joseph Kernen, Esq.      [ARGUED]
Brian M. Robinson, Esq.
DLA Piper
1650 Market Street
One Liberty Place, Suite 4900
Philadelphia, PA 19103
      Counsel for Appellant

                 ________________

                     OPINION
                 ________________




                            2
SMITH, Circuit Judge.
       This case concerns the applicable burdens of proof
for establishing jurisdiction in a removal action under the
Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.
§§ 1332(d), 1453. Defendant in this action, Travelers
Property Casualty Co. of America (“Travelers”),
removed the case to the United States District Court for
the Eastern District of Pennsylvania. Plaintiff Francine
Judon (“Judon”) timely sought remand. The District
Court found CAFA’s numerosity and amount-in-
controversy requirements to be in dispute and placed the
burden of proof on Travelers to establish jurisdiction
under CAFA by a preponderance of the evidence.
Concluding that Travelers failed to meet its burden, the
District Court issued an order remanding the case to state
court. Travelers appealed.

      As Judon’s complaint unambiguously pleaded that
the numerosity requirement was satisfied, the District
Court should have placed the burden of proof on Judon to
show, to a legal certainty, that the numerosity
requirement was not satisfied. But the District Court
correctly applied the preponderance of the evidence
standard to the amount-in-controversy requirement.
Accordingly, we will affirm in part, vacate in part, and
remand to the District Court for further proceedings.

                           I.

                            3
       On December 12, 2010, Judon was injured while
riding in a passenger vehicle capable of transporting
fewer than 16 passengers owned by Keystone Quality
Transport Company and insured by Travelers. After the
accident, Judon sought first-party medical benefits under
the Travelers insurance policy of $7,636.40. Travelers
paid Judon $5,000, up to the first-party medical benefits
limit in the policy, but declined to pay Judon $2,636.40
for her claims over the policy limit.
       On January 24, 2014, Judon filed a class-action
complaint in the Court of Common Pleas of Philadelphia
County. The primary basis of Judon’s complaint was
that Pennsylvania law required that the Travelers policy
held by Keystone offer up to $25,000 in first-party
medical benefits. Judon’s complaint alleged two counts:
(1) that Travelers’ refusal to pay first-party medical
benefits beyond $5,000 constituted breach of contract;
and (2) that Travelers’ denial of Judon’s and other
putative class members’ claims was done in bad faith and
in violation of 42 Pa. C.S.A. § 8371. Judon also asserted
a claim on behalf of the following class members:
      individuals injured in motor vehicle
      accidents who were occupants of common
      or contract carriers for motor vehicles
      capable of transporting fewer than 16
      passengers insured under policies of
      insurance by the defendant, Travelers, and
      for whom first party medical expense
                           4
      benefits were not made available in an
      amount up to $25,000.00 but only in an
      amount up to $5,000.00.

Judon further alleged that “there are hundreds of
members of the class” who were “wrongfully and
illegally denied payment” of first-party benefits by
Travelers.
      Judon sought a court order requiring Travelers to
“make payment of first-party medical expense benefits in
an amount up to $25,000” to Judon and class members in
connection with injuries sustained in motor vehicle
accidents that were covered by Travelers’ policies of
insurance. Further, Judon requested that the court award,
to Judon and class members, first-party benefits, interest,
fees, costs, treble damages, and punitive damages for
acting in bad faith pursuant to 42 Pa. C.S.A. § 8371.

       On February 28, 2014, Travelers timely filed a
notice of removal under CAFA. Travelers argued that
the proposed class met the three requirements for CAFA
removal under 28 U.S.C. § 1332(d). Travelers asserted,
and Judon did not contest, that the parties were
minimally diverse. Travelers also contended that Judon’s
reference to “hundreds of members” must mean at least
200, such that the proposed class consisted of at least 100
putative class members pursuant to § 1332(d)(5).
Travelers also argued that the amount in controversy
exceeded $5,000,000 pursuant to § 1332(d)(2). In order
                            5
to reach that figure, Travelers asserted that the value of
each putative class member’s damages could amount to
$20,000 (consisting of $25,000 in allegedly required
first-party medical benefits minus the $5,000 in first-
party medical benefits actually paid). The minimum total
number of class members, 200, multiplied by the total
amount each class member could be entitled to, $20,000,
would yield $4,000,000 in potential compensatory
damages. Trebling this amount as demanded by Judon,
Travelers contended, yields an amount in controversy
exceeding $5,000,000.
       On March 7, 2014, Travelers filed a motion to
dismiss Judon’s class-action complaint arguing, inter
alia, that Travelers’ denial of Judon’s medical expenses
was proper under applicable Pennsylvania law. In the
alternative, Travelers argued that it had an objectively
reasonable basis for refusing to make payment of Judon’s
medical expenses and, as a result, punitive damages were
not warranted.
       On March 24, 2014, Judon timely filed a motion to
remand, contending that as the removing party, Travelers
bore the burden of establishing jurisdiction under CAFA.
According to Judon, Travelers did not meet that burden
because it failed to show to a legal certainty both that:
(i) the amount in controversy exceeded the statutory
minimum of $5,000,000; and (ii) there were more than
100 class members. In order to do so, Judon argued,
Travelers must submit proof regarding the actual number
                            6
of class members and the actual amount of those putative
class members’ damages. Judon also argued that the
potential for punitive or treble damages could not count
towards      the    $5,000,000     amount-in-controversy
requirement both because such potential damages would
need to be actually translated into monetary sums for
each putative class member and because Travelers had
challenged the availability of punitive damages in its
motion to dismiss.
       The District Court granted Judon’s motion to
remand on June 30, 2014. The District Court reasoned
that because Judon “vigorously contest[ed]” the facts
Travelers relied on to establish jurisdiction, the
“preponderance of the evidence standard [was]
appropriate for resolving the dispute.” Because the
District Court reasoned that Travelers was required to
“put forward proof to a reasonable probability” that
jurisdiction existed under 28 U.S.C. § 1332(d), and
because Travelers provided no such extrinsic evidence,
the District Court remanded the case to the Court of
Common Pleas of Philadelphia County. Travelers timely
petitioned for review of the remand order pursuant to 28
U.S.C. § 1453(c)(1). On October 3, 2014, we granted
Travelers’ petition.1

1
  CAFA requires a court of appeals to “complete all
action” on an appeal, “including rendering judgment not
later than 60 days after the date on which such appeal
                           7
                            II.
       The District Court exercised jurisdiction pursuant
to 28 U.S.C. § 1332(d).        We exercise jurisdiction
pursuant to 28 U.S.C. § 1453(c). A party asserting
federal jurisdiction in a removal case bears the burden of
showing “that the case is properly before the federal
court.” Frederico v. Home Depot, 507 F.3d 188, 193 (3d
Cir. 2007); see also Morgan v. Gay, 471 F.3d 469, 473
(3d Cir. 2006). Our review of issues of subject matter
jurisdiction is de novo. Kaufman v. Allstate N.J. Ins. Co.,
561 F.3d 144, 151 (3d Cir. 2009).

                           III.



was filed.” 28 U.S.C. § 1453(c)(2). Under this 60-day
deadline, our judgment should be filed no later than
December 2, 2014. See Morgan v. Gay, 471 F.3d
469, 472 (3d Cir. 2006) (establishing that the 60-day
CAFA deadline commences once the Court grants the
petition for permission to appeal under § 1453(c)(2)).
However, a court of appeals may “for good cause shown
and in the interest of justice” extend this filing date for
ten days. Id. at § 1453(c)(3)(B). After hearing oral
argument on November 5, 2014, we concluded that
giving detailed attention to the issues presented in this
case in order to better instruct litigants and district courts
constituted good cause to invoke the ten-day extension.
                              8
       At the core of this jurisdictional challenge is the
nature of the burden of proof and evidentiary standards
applicable in a case removed under CAFA. CAFA
confers on district courts “original jurisdiction of any
civil action” in which three requirements are met: (1) an
amount in controversy that exceeds $5,000,000, as
aggregated across all individual claims; (2) minimally
diverse parties; and (3) that the class consist of at least
100 or more members (“numerosity requirement”). 28
U.S.C. § 1332(d)(2), (5)(B), (6); Standard Fire Ins. Co.
v. Knowles, 133 S. Ct. 1345, 1347 (2013).
       In order to determine whether the CAFA
jurisdictional requirements are satisfied, a court evaluates
allegations in the complaint and a defendant’s notice of
removal. Frederico, 507 F.3d at 197; Morgan, 471 F.3d
at 474.2 The proper test in a CAFA removal action

2
  Frederico v. Home Depot provided that “a defendant’s
notice of removal serves the same function as the
complaint would if filed in the district court.” 507 F.3d
at 197 (citing Morgan, 471 F.3d at 474). In Morgan, we
noted that “[b]ecause ‘the complaint may be silent or
ambiguous on one or more of the ingredients needed to
calculate the amount in controversy,’ ‘[a] defendant’s
notice of removal then serves the same function as the
complaint would in a suit filed in federal court.’” 471
F.3d at 474 (quoting Brill v. Countrywide Home Loans,
Inc., 427 F.3d 446, 449 (7th Cir. 2005)). Although it is
                             9
depends on the nature of the jurisdictional facts alleged
and whether they are in dispute.

                           A.
       We begin by demarcating the various jurisdictional
tests applicable in a CAFA removal action. In Samuel-
Bassett v. Kia Motors America, Inc., we closely analyzed
the burden of proof for establishing the amount-in-
controversy requirement under 28 U.S.C. § 1441—the
general removal statute. 357 F.3d 392, 396 (3d Cir.
2004). This pre-CAFA decision reconciled two Supreme
Court cases that established distinct burdens of proof to
be applied depending on the nature of a party’s
jurisdictional challenge. Id. at 397–98 (reconciling St.
Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283
(1938) with McNutt v. Gen. Motors Acceptance Corp. of
Ind., 298 U.S. 178 (1936)).

       In McNutt v. General Motors Acceptance Corp. of
Indiana, “a challenge to the amount in controversy had
been raised in the pleadings [specifically the answer],”
but “no evidence or findings in the trial court addressed
that issue.” Samuel-Bassett, 357 F.3d at 397; McNutt,

possible that someone reading Frederico out of context
might assume that this statement alters the jurisdictional
burdens, the quotation from Morgan makes clear the
manner in which a defendant’s notice of removal is
relevant.
                           10
298 U.S. at 179–80. The Supreme Court held that “the
party alleging jurisdiction [must] justify his allegations
by a preponderance of the evidence.” McNutt, 298 U.S.
at 189. Accordingly, if the jurisdictional facts are
challenged “in any appropriate manner,” the party
alleging jurisdiction “must support them by competent
proof.” Id. Because the jurisdictional amount was in
dispute and there were no adequate findings as to that
issue of fact, the Supreme Court held that the district
court lacked jurisdiction and the case should be
dismissed for want of jurisdiction. Id. at 190.
       By contrast, in St. Paul Mercury Indemnity Co. v.
Red Cab Co., after the defendant removed the case to
federal court, the plaintiff amended the complaint to
allege damages less than the amount necessary to create
jurisdiction. 303 U.S. at 285. Thereafter, the district
court conducted a bench trial and made factual findings,
stated its conclusions, and entered judgment for the
plaintiff. Id. The defendants appealed. Id. The Seventh
Circuit “refused to decide the merits on the ground that[,]
as the record showed[,] respondent’s claim did not equal
the amount necessary to give the District Court
jurisdiction.” Id.

       The Supreme Court held that the relevant test to
establish jurisdiction was whether “from the face of the
pleadings, it is apparent, to a legal certainty, that the
plaintiff cannot recover the amount claimed or if, from
the proofs, the court is satisfied to a like certainty that the
                              11
plaintiff never was entitled to recover that amount.” Id.
at 289. This rule from Red Cab “‘does not require the
removing defendant to prove to a legal certainty the
plaintiff can recover [the amount in controversy]—a
substantially different standard.’” Frederico, 507 F.3d
at 195 (quoting Valley v. State Farm Fire and Cas. Co.,
504 F. Supp. 2d 1, 3–4 (E.D. Pa. 2006)). Instead, under
the legal certainty test, “the challenger to subject matter
jurisdiction [must] prove, to a legal certainty, that the
amount in controversy could not exceed the statutory
threshold.” Id. at 195.
      After distinguishing these cases, the Samuel-
Bassett panel analyzed an amount in controversy that was
not based on specific damages alleged in the complaint
but, instead, on an ad damnum clause3 that stated

3
  An “ad damnum” clause is a “clause in a prayer for
relief stating the amount of damages claimed.” Black’s
Law Dictionary 40 (8th ed. 2004). This is a “customary
reference point to ascertain the amount in controversy.”
Meritcare Inc. v. St. Paul Mercury Ins. Co., 166 F.3d
214, 217 (3d Cir. 1999) abrogated on other grounds by
Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.
546 (2005). State courts often place limits on the amount
of damages that may be recited in such a clause. Id. In
particular, Pennsylvania civil pleading rules provide that
a complaint may not claim a specific amount of damages
if the pleading seeks to recover unliquidated damages,
                            12
damages in terms of categories. 357 F.3d at 398–99.
The panel applied the legal certainty test because the
categories of damages, a legal question, only needed to
be translated into monetary sums.4 Id. at 399. The Court
found, however, insufficient facts to support a conclusion
that the amount in controversy was satisfied (specifically
the “actual damages” plaintiff could recover under
Pennsylvania law). Id. at 400. Because of this, the Court
remanded the case for fact finding on the amount in
controversy. Id. at 403. In determining which test to
apply, we explained that the critical distinction between
Red Cab and McNutt is whether the district court has
made factual findings or instead, whether the district
court is faced with “disputes over factual matters.” Id. at
397, 398–99.

      Travelers erroneously contends that such a dispute
is created only where the challenging party puts forth

Pa. R. Civ. P. 1021(b), but must state whether the
damages sought “exceed the jurisdictional amount
requiring arbitration referral by local rule,” Pa. R. Civ. P.
1021(c).
4
  The Samuel-Bassett panel treated the task of translating
categories of damages into monetary sums as a legal
question. In that case, the parties did not dispute the
underlying damages calculations. 357 F.3d at 398.
Where there is such a dispute, our jurisprudence dictates
that McNutt’s preponderance of the evidence test applies.
                             13
admissible evidence.5 At the removal stage of an action,
a jurisdictional fact in question may be “disputed” or
“contested” in the pleadings. McNutt, 298 U.S. at 189–
90. For example, the contested jurisdictional facts in
McNutt were established by “the allegation in the bill of
complaint as to [the] jurisdictional amount [being]
traversed by the answer.” Id. at 190. Because the district
court “made no adequate finding upon that issue of fact,
and the record contain[ed] no evidence to support the
allegation of the bill,” the Supreme Court concluded that
the burden rested on the party seeking removal to prove
that the jurisdictional amount in controversy was


5
  Travelers argues that Judon’s challenge in her motion to
remand was insufficient to create a dispute of fact.
Citing Thornton v. United States, 493 F.2d 164, 167 (3d
Cir. 1974), Travelers contends that like a motion for
summary judgment, “[a] statement in a brief or in oral
argument does not constitute evidence” that would create
a dispute of fact. Not only does Travelers’ argument on
this point incorrectly apply our jurisprudence on the
burden of proof in a CAFA removal action, it also
attempts to import the detailed burden-shifting applicable
to a motion for summary judgment, which generally
occurs later in the course of litigation and is meant to
decide whether “there is no genuine dispute as to any
material fact and [that] the movant is entitled to judgment
as a matter of law.” See Fed. R. Civ. P. 56.
                            14
satisfied. Id. The Supreme Court took the same
approach in Wilson v. Republic Iron & Steel Co.:

      “If a removal is effected, the plaintiff may,
      by a motion to remand, plea, or answer, take
      issue with the statements in the petition [for
      removal]. If he does, the issue so arising
      must be heard and determined by the
      District Court, and at the hearing the
      petitioning defendant must take and carry
      the burden of proof, he being the actor in the
      removal proceeding.”
257 U.S. 92, 97–98 (1921) (emphasis added) (citations
omitted). In distilling these cases, we make clear that a
jurisdictional challenge, which creates a dispute of fact,
can be raised in the pleadings (such as the answer) or on
a motion for remand. Cf. Kaufman, 561 F.3d at 151
(explaining that there was no fact in dispute regarding
CAFA jurisdiction where the plaintiffs did “not dispute
that the amount in controversy exceed[ed] $5,000,000”).
      Frederico v. Home Depot provides an example of
undisputed facts in a CAFA removal action. In that case,
the defendant relied on the facts alleged in the plaintiff’s
complaint to establish the amount in controversy. 6

6
  Although not explicitly addressed as such in Frederico,
the jurisdictional facts pleaded in the complaint
functioned as judicial admissions. A fact asserted in a
                            15
Frederico, 507 F.3d at 197. The plaintiff’s response to

pleading, which is both unequivocal and which would
normally require evidentiary proof, constitutes a judicial
admission. In re Teleglobe Commc’ns Corp., 493 F.3d
345, 377 (3d Cir. 2007), as amended (Oct. 12, 2007);
Parilla v. IAP Worldwide Servs., VI, Inc., 368 F.3d 269,
275 (3d Cir. 2004) (facts “expressly conceded” in a
complaint constitute judicial admissions). Judicial
admissions, however, “may be withdrawn by
amendment.” W. Run Student Hous. Assocs., LLC v.
Huntington Nat’l Bank, 712 F.3d 165, 171 (3d Cir.
2013). If a party does not withdraw an admission, that
party remains bound. Sovereign Bank v. BJ’s Wholesale
Club, Inc., 533 F.3d 162, 181 (3d Cir. 2008) (holding that
a claim was foreclosed based on an admission in the
plaintiff’s complaint). Because the plaintiff in Frederico
never withdrew the jurisdictional facts alleged in her
complaint, those facts functioned as admissions and were
properly relied upon by the Court. See 507 F.3d at 198.
It is worth noting, however, that if the district court had
made findings of fact, the plaintiff’s subsequent
amendment to her complaint would not necessarily
justify application of the preponderance of the evidence
standard. See Red Cab, 303 U.S. at 285 (applying the
legal certainty test despite the plaintiff’s amending its
complaint alleging an amount in controversy below the
jurisdictional threshold because the district court had
made findings of fact).
                            16
the defendant’s allegations in its notice of removal
“neither agree[d] with the facts alleged in the removal
notice nor contest[ed] them.” Id. at 198. Because the
defendant’s “argument for jurisdiction [was] based on
allegations made initially by” the plaintiff, we
determined that the “relevant facts [were] not expressly
in dispute between the parties.” Id. We further
concluded that the case did not present a situation where
the court should “‘still insist that the jurisdictional facts
be established or the case be dismissed’” and “‘demand
that the party alleging jurisdiction justify his allegations
by a preponderance of the evidence.’” Id. (quoting
McNutt, 298 U.S. at 189).
       Therefore, we applied Red Cab’s legal certainty
test to the facts alleged by the plaintiff in her complaint
and incorporated by the defendant in its notice of
removal. Id. We found that the plaintiff’s compensatory
and punitive damages totaled $1,722.84, and that the
applicable attorney’s fees, using the Federal Judicial
Center’s median percentage recovery, could amount to
$516.85, bringing the plaintiff’s “total damages to
$2,239.69.” Id. at 199. The plaintiff had alleged that
there were “tens of hundreds of thousands” of class
members.       Using these two figures, we divided
$5,000,000 by $2,239.69 that produced “a requisite class
size of 2,233,” which was well within the plaintiff’s
allegations regarding the number of class members. Id.


                             17
This analysis left us satisfied that the Red Cab legal
certainty test was met. Id.

       Thus where there are contested facts related to
jurisdiction the preponderance of the evidence standard
from McNutt applies, unless a district court has
previously evaluated evidence and made factual findings.
Samuel-Bassett, 357 F.3d at 398. “Once findings of fact
have been made, the court may determine whether Red
Cab’s ‘legal certainty’ test for jurisdiction has been met.”
Id. at 398; see also Frederico, 507 F.3d at 194.7 And, in
turn, Red Cab’s legal certainty test also applies where the

7
  After our decision in Frederico, Congress enacted the
Federal Courts Jurisdiction and Venue Clarification Act
of 2011. Pub. L. 112–63, 125 Stat. 758 (Dec. 7, 2011).
It provides that for a civil action with jurisdiction
conferred by 28 U.S.C. § 1332(a) (diversity jurisdiction),
“removal of the action is proper on the basis of an
amount in controversy asserted under subparagraph (A) if
the district court finds, by a preponderance of the
evidence, that the amount in controversy exceeds the
amount specified in section 1332(a).”         28 U.S.C.
§ 1446(c)(2)(B) (emphasis added). This may limit the
application of Red Cab in some traditional diversity
actions.     However, because CAFA jurisdiction is
predicated on 28 U.S.C. § 1332(d), Frederico’s
explanation of the preponderance of the evidence and
legal certainty tests remain undisturbed.
                            18
jurisdictional facts are not contested or the amount in
controversy is “determined in whole or in part” by
applicable law. Id. at 397–98. In applying Red Cab, “the
preponderance of the evidence standard [has] no utility”
and we ask whether it is clear to a legal certainty that the
plaintiff cannot recover the amount claimed. Id.

       Thus, our jurisprudence establishes at least two
distinct tests potentially relevant here with regard to
removal jurisdiction in a CAFA case, whose application
is dependent on the nature of the challenge and the
pertinent facts of the case.8 In summary:



8
  In Morgan v. Gay, we analyzed a novel scenario in a
removal action under CAFA that gave rise to a third test:
how does a defendant establish CAFA jurisdiction where
a plaintiff expressly limits the amount in controversy
below the $5,000,000 jurisdictional threshold? Our
holding in Morgan was two-fold: First, we held that
“[u]nder CAFA, the party seeking to remove the case to
federal court bears the burden to establish that the
amount in controversy requirement is satisfied.” 471
F.3d at 473. Second, we stated that in order to remove an
action to federal court where the amount in controversy is
alleged to be below the $5,000,000 threshold,
“defendants bear the burden to prove to a legal certainty
that the complaint exceeds the statutory amount in
controversy requirement.” Id. at 475.
                            19
       In 2013, the Supreme Court in Standard Fire
Insurance Co. v. Knowles held that a stipulation by a
named plaintiff in a putative class action, prior to
certification of the class, that she and the class she seeks
to represent will not seek damages that exceed
$5,000,000, does not prevent removal of the case under
CAFA. 133 S. Ct. at 1348–1350. In Knowles, the
Supreme Court reversed the lower court’s conclusion that
the proposed class representative’s stipulation was
binding on the class yet to be certified, thereby
foreclosing federal jurisdiction under CAFA, id. at 1348,
and held that the District Court “should have ignored that
stipulation” and “do[ne] what [a judge] must do in cases
without a stipulation and what the statute requires,
namely ‘aggregat[e]’ the ‘claims of the individual class
members,’” id. at 1350.
       To this extent, Knowles is consistent with our
instructions in Morgan that “[t]he party wishing to
establish subject matter jurisdiction has the burden to
prove to a legal certainty that the amount in controversy
exceeds the statutory threshold;” and “[e]ven if a plaintiff
states that her claims fall below the threshold, this Court
must look to see if the plaintiff’s actual monetary
demands in the aggregate exceed the threshold,
irrespective of whether the plaintiff states that the
demands do not.” Morgan, 471 F.3d at 474–75. What
Knowles teaches on this point is that although a plaintiff
may limit her monetary claims, any such limitation is not
                            20
       1.     The McNutt/Samuel-Bassett framework
applies where a challenge to the amount in controversy
had been raised in the pleadings or the notice of removal,
but “no evidence or findings in the trial court addressed
that issue.” Samuel-Bassett, 357 F.3d at 397; McNutt,
298 U.S. at 179–80. We require “the party alleging
jurisdiction [to] justify his allegations by a preponderance
of the evidence.” McNutt, 298 U.S. at 189.
      2.    The Red Cab/Samuel-Bassett framework
applies where the jurisdictional facts are not contested


binding on the class as a whole prior to class-action
certification and does not relieve the district court of its
obligation to conduct its own analysis of the amount in
controversy. 133 S. Ct. at 1349.
       We are not presented with a CAFA removal
subject to the Morgan test and therefore do not opine on
the implications of Knowles for Morgan’s holding that
“defendants bear the burden to prove to a legal certainty
that the complaint exceeds the statutory amount in
controversy requirement” where the amount in
controversy is alleged to be below the $5,000,000
threshold.     Morgan, 471 F.3d at 475.          However,
consistent with both Knowles and Morgan, we emphasize
for the sake of clarity that our instruction that a “Court
must look to see if the plaintiff’s actual monetary
damages in the aggregate exceed the threshold,” id. at
474–75, remains important in the wake of Knowles.
                            21
and the amount in controversy is “determined in whole or
in part” by applicable law. Samuel-Bassett, 357 F.3d at
397–98. Here we ask whether it is clear to a legal
certainty that the plaintiff cannot recover the amount
claimed. Id. at 398.

                           B.
       CAFA jurisdiction is limited to cases where the
proposed class has more than 100 members. 28 U.S.C.
§ 1332(d)(5)(B). The District Court applied the Samuel-
Bassett preponderance of the evidence test to Travelers’
CAFA numerosity allegations in its notice of removal.
The District Court applied the wrong test because it
improperly held that Judon “vigorously contest[ed]” all
jurisdictional aspects of removal, when, in fact, Judon
never claimed that the proposed class action involved
less than 100 members.

       Travelers relied on Judon’s complaint in asserting
that there were at least 200 members of the proposed
class. Specifically, Judon alleged in paragraph 38 of her
complaint: “It is believed, and therefore averred, that
there are hundreds of members of the class where the
defendant, Travelers, wrongfully and illegally denied
payment of first party medical benefits.” Judon’s sole
challenge to Travelers’ assertion that there were at least
200 putative class members was that Travelers supplied
“no basis for this [number] other than the allegation in
the complaint.” Judon reasoned that “[s]ince Defendant
                           22
has exclusive possession of the information necessary to
determine the number of class members, Defendant’s
omission of any proof on this speaks volumes.” There
are two noteworthy aspects of Judon’s challenge: (1)
Judon did not disavow her earlier allegation that there
were “hundreds of members;”9 and (2) Judon did not
amend her complaint to allege fewer class members.10

       Because Judon explicitly asserted in her complaint
that there are “hundreds of members,” Travelers was
entitled to rely on this fact as an admission in favor of
jurisdiction. Parilla, 368 F.3d at 275 (addressing facts in
a complaint that were judicial admissions); see also Glick

9
  At oral argument, counsel for Judon contended that the
term “hundreds” could be read to mean less than 200. By
way of example, counsel argued that “hundreds” could
indicate 150 because it is “1.5 hundreds.” We do not
recognize any semantic (or mathematic) principle that
would justify fractionalizing the term “hundreds” and
decline the invitation to read the word “hundreds” such
that we may arrive at a number less than 100.
10
    Were Judon to amend her complaint, her earlier
statements would no longer be judicial admissions per se,
but could have evidentiary weight. See W. Run Student
Hous. Assocs., LLC, 712 F.3d at 171. Even further, a
subsequent amendment alone would not necessarily
divest the district court of jurisdiction. See Red Cab, 303
U.S. at 285; supra note 4.
                            23
v. White Motor Co., 458 F.2d 1287, 1291 (3d Cir. 1972)
(explaining judicial admissions are also binding in a case
on appeal). And in alleging the number 200 in its notice
of removal, Travelers simply relied on the smallest
number of potential class members consistent with
Judon’s allegations. A plaintiff is the master of her own
complaint, Morgan, 471 F.3d at 474, and here Judon
pleaded information supporting the numerosity
jurisdictional requirement.
       Judon’s supposed challenge obscured the question
of whether there was a dispute of fact by improperly
asserting that Travelers bore the burden of proof as to
numerosity. But Judon’s motion to remand did not even
put Travelers’ CAFA numerosity allegation (which was
really Judon’s own allegation) in dispute. In Frederico,
we reasoned that because the defendant’s “argument for
jurisdiction [was] based on allegations made initially by
[the plaintiff] herself,” and was not challenged by the
plaintiff, “Red Cab’s legal certainty test [applied] to the
facts alleged by [the plaintiff] in her complaint and
incorporated by [the defendant] into its Notice of
Removal.” 507 F.3d at 198. In this case, our decision in
Frederico guides us to apply the legal certainty test as to
the number of putative class members at issue. Id. at
195.
       Accordingly, the District Court erred in failing to
place the burden on Judon to prove to a legal certainty
that there could not be 200 class members. See id. at
                            24
195. As Judon did not even dispute the “at least 200
members” representation, much less attempt to put forth
any evidence to the contrary, the District Court should
have found the numerosity requirement satisfied.

                            C.
       CAFA mandates that the “claims of the individual
class members shall be aggregated” in order to determine
if the “matter in controversy exceeds the sum or value of
$5,000,000, exclusive of interest and costs.” 28 U.S.C.
§ 1332(d)(2), (d)(6). The District Court reasoned that
Judon also “vigorously contested” this jurisdictional
element and placed the burden on Travelers to establish
the     amount-in-controversy     requirement    by     a
preponderance of the evidence. Because Travelers’
notice of removal and accompanying memorandum are
based on an inconclusive assumption that Judon
challenged in her motion to remand, the District Court
properly applied the preponderance of the evidence
standard.
       As a starting point, Judon did put the amount-in-
controversy requirement in dispute. Judon’s complaint
was indeterminate regarding the amount in controversy.
The individual damages claimed by Judon amounted to
$2,636.40. The proposed class included individuals
entitled to “first party medical expense benefits [and that]
were not made available in an amount up to $25,000.00
but only in an amount up to $5,000.00.” The complaint
                            25
did not explicitly allege the total class damages, or the
damages suffered by individual class members. Thus,
Judon’s allegations “[threw] no light upon [the] subject”
of the total amount in controversy. See McNutt, 298 U.S.
at 181.
       Travelers erroneously contends that the
jurisdictional amount is not in dispute because its
statement of the amount in controversy in its notice of
removal is based on facts pled by Judon in the class-
action complaint. In so arguing, Travelers stretches the
phrase “up to $25,000” to mean that each putative class
member has a claim for $20,000 ($25,000 minus the
$5,000 policy limit). In her motion to remand, Judon
contended that Travelers provided “no information about
the actual stated limits of the policies covering the class
members, which could be more than $5,000, nor any
information about the actual claims of the class members,
which may or may not reach the statutory limit of
$25,000.” For example, Judon highlighted that her
damages were “only $2636 as of the date of filing.”
Judon’s motion to remand effectively put at issue and
challenged Travelers’ assumption regarding putative
class members’ individual damages.

       Because a “challenge to the amount in controversy
[was] raised” in Judon’s motion to remand, but “no
evidence or findings in the trial court addressed” this
issue, we require Travelers, as “the party alleging
jurisdiction,” to justify its “allegations by a
                            26
preponderance of the evidence.” See Samuel-Bassett,
357 F.3d at 397; McNutt, 298 U.S. at 179–80.11
Although Travelers could properly rely on an estimate of
200 class members, this fact alone cannot support
Travelers’ calculation of the amount in controversy. The
multiplicand missing from this equation is some realistic
estimate of the amount of damages per class member.
See id. at 403. An estimate of the amount recoverable
should be “objective and not based on fanciful, ‘pie-in-
the-sky,’ or simply wishful amounts, because otherwise
the policy to limit diversity jurisdiction will be
frustrated.” Id. This estimate should also not be based
on the “low end of an open-ended claim,” but rather on a
“reasonable reading of the value of the rights being
litigated.” Werwinski v. Ford Motor Co., 286 F.3d 661,
666 (3d Cir. 2002) (quoting Angus v. Shiley Inc., 989
F.2d 142, 146 (3d Cir. 1993) (internal quotation marks
omitted)).

      Travelers’ estimate of the putative class members’
compensatory damages relies on Travelers’ maximum
exposure per plaintiff in the amount of $20,000. Judon
argues that a putative class member’s claim could be
much smaller—in fact, Judon’s individual claim against

11
    Judon did not explicitly limit the amount in
controversy to less than $5,000,000, making the
framework set out under Morgan inapplicable.
Frederico, 507 F.3d at 196–97.
                           27
Travelers is only $2,636.40. In a class action, the class
representative’s claim(s) must be typical of the claims of
the class. Pa. R. Civ. P. 1702(3) (Pennsylvania class
action typicality requirement); Fed. R. Civ. P. 23(a)(3)
(federal class action typicality requirement). It is,
therefore, not unreasonable to assume that Judon, as the
proposed class representative, has damages that are
typical of the class. See Frederico, 507 F.3d at 197
(accepting the defendant’s contentions in its notice of
removal that the plaintiff’s damages reflected the
“average actual damages of each member of the putative
class”). Even if we were to assume that Judon’s
individual compensatory damages are on the low-end as
compared to other putative class members, we are left
with no evidence of what a reasonable claim against
Travelers might be.
       Rather than present evidence or rely on an
admitted fact from Judon’s complaint, Travelers admits
that it is drawing inferences from the limited papers the
parties have submitted. In its brief and at oral argument,
Travelers attempted to bolster its assumption regarding
damages by providing another calculation that would be
sufficient to satisfy the amount-in-controversy
requirement. Rather than assume maximum recovery of
$20,000 per class member (as it did in the notice of
removal and subsequent briefing), Travelers argued that
even if each class member recovered “as little as $8,500
(roughly 42% of the potential maximum),” CAFA’s
                           28
jurisdictional threshold would be met. Travelers did not
provide a principled reason to choose $8,500 as the
appropriate delta for damages, as opposed to $2636.40 or
even $20,000. The only explanation for Travelers’ two
proposed damages calculations that we can divine is that
both $8,500 and $20,000 satisfy the requisite amount-in-
controversy requirement.

       Yet an assumption must be grounded on some
reasonable inference that can be drawn from fact.
Travelers chose—wishfully—the amount of $20,000 per
putative class member, providing the putative class with
total compensatory damages of $4,000,000 (200 class
members multiplied by $20,000) combined with punitive
and treble damages. These assumptions plainly make
reaching the $5,000,000 threshold much easier. Missing
from Travelers’ conjecture is any “proof to a reasonable
probability” evidencing the damages suffered by
individual class members. See Frederico, 507 F.3d at
195 n.6.
       As a result, Travelers’ conjecture is nothing more
than an optimistic estimate of its potential liability—at
least for jurisdictional purposes.12 By way of example, in

12
  Judon also challenged Travelers’ ability to establish the
amount in controversy based on Judon’s request for
punitive and treble damages. Travelers’ motion to
dismiss Judon’s claim for punitive damages did not
render consideration of punitive damages irrelevant to the
                            29
Frederico, we relied on the named plaintiff’s actual
injuries as the “average actual damages of each member
of the putative class” to determine whether the CAFA
amount-in-controversy requirement was satisfied. 507
F.3d at 198–99. Here, Judon’s individual damages
undermine a blind reliance on Travelers’ maximum risk

amount-in-controversy calculation. See Red Cab, 303
U.S. at 289. Accordingly, punitive damages, when
available under applicable law, may be considered by a
court in assessing federal jurisdiction. See Frederico,
507 F.3d at 199. Travelers must “prove what possible
exposure exist[s] with respect to punitive damages [in
order] to satisfy any portion of the $5 million amount in
controversy requirement.” Morgan, 471 F.3d at 475.
Travelers argues that “once treble and/or punitive
damages alleged by Judon are considered, it is evident
that CAFA’s amount in controversy is satisfied.”
Specifically, Travelers relies on a “3:1 punitive-to
compensatory damages ratio,” (citing Luellen v. Luellen,
No. 12:12-cv-496, 2013 WL 1182958, at *3 (W.D. Pa.
Mar. 21, 2013)), and a statement that punitive damages
can satisfy the amount-in-controversy requirement under
the legal certainty test, (citing Graham Co. v. Griffing,
No. 08-1394, 2009 WL 1407779, at *3 (E.D. Pa. May 19,
2009)), to support its jurisdictional arguments. To
calculate either treble or punitive damages, we must have
a reasonable estimate of compensatory damages. Such
evidence is decidedly lacking.
                           30
of damages under Pennsylvania law. Accordingly, there
are insufficient facts to establish by a preponderance of
the evidence that the District Court had jurisdiction over
the case.

                             D.
       Although Travelers was loath to concede at oral
argument the legal arguments we now reject, we are left
with the question of whether to remand to the District
Court for it to determine if jurisdictional discovery
should be permitted. Travelers contends that before
filing its notice of removal, it searched for relevant
jurisdictional facts but was apparently unable to complete
its inquiry in time to include such facts in its notice of
removal. Once in federal court, however, Travelers
abandoned its alleged previous attempt to put forth any
actual facts. Instead, Travelers relied solely on the
proposition that the legal certainty test should apply to all
jurisdictional questions in this case.
       Yet in a CAFA removal action there is generally
greater flexibility afforded to a party seeking removal.
Specifically, 28 U.S.C. § 1453 provides that the 1-year
limitation for removal under § 1446(c)(1) does not apply
to removal under CAFA. In a situation where the “case
stated by the initial pleading is not removable, a notice of
removal may be filed within 30 days after receipt by the
defendant” of an “amended pleading, motion, or order or
other paper from which it may be first ascertained that
                             31
the case is one which is or has become removable.” 28
U.S.C. § 1446(b)(3). Thus, a defendant may be able to
remove an action under CAFA well into the course of the
litigation once facts are discovered supporting removal.
See Georgene M. Vairo, Moore’s Federal Practice: The
Complete CAFA: Analysis and Developments Under the
Class Action Fairness Act of 2005, p. 167 (Matthew
Bender 2011); see also Farina v. Nokia Inc., 625 F.3d 97,
101, 113 n.17 (3d Cir. 2010) (explaining that “CAFA
operates as an expansion of diversity jurisdiction” and
that although an action may not be initially removable, it
is removable upon receipt of appropriate facts pursuant to
28 U.S.C. § 1446(c) (citation omitted)).
       Travelers concedes it has not completed a
thorough review of evidence or requested jurisdictional
discovery from the District Court. Because of this, we
will affirm in part, vacate in part, and remand to the
District Court. We will also direct the District Court to
remand the case to state court unless it determines that
further jurisdictional proceedings are necessary, or
concludes that Travelers has established jurisdiction
under CAFA. We note that the District Court “has
considerable latitude in devising the procedures it will
follow to ferret out the facts pertinent to jurisdiction.”
Liberty Mut. Ins. Co. v. Ward Trucking Corp., 48 F.3d
742, 756 (3d Cir. 1995) (quoting Prakash v. American
Univ., 727 F.2d 1174, 1179–80 (D.C. Cir. 1984)). In the
event Travelers is unsuccessful in establishing CAFA
                           32
jurisdiction during the early stages of this action,
Travelers may still re-remove the case to federal court if
new facts are discovered that establish jurisdiction. See
28 U.S.C. § 1446(b)(3); A.S. ex rel. Miller v. SmithKline
Beecham Corp., 769 F.3d 204, 210–11 (3d Cir. 2014).13


13
   Because A.S. ex rel. Miller v. SmithKline Beecham
Corp. involved an action commenced in 2011, the case
does not address the current text of 28 U.S.C. § 1446(b)
that applies to cases commenced after January 6, 2012.
769 F.3d at 208 n.3. The current text of § 1446(b)(3),
outlined above, applies to this case. This Court has yet to
analyze, particularly in the context of an action brought
under CAFA, whether a defendant has an independent
duty to discover evidence that would establish removal
jurisdiction that is not apparent from the face of a
plaintiff’s complaint. We are not squarely presented with
this question. The majority of our sister circuits have
concluded that the “30-day removal clock does not begin
to run until the defendant receives a pleading or other
paper that affirmatively and unambiguously reveals that
the predicates for removal are present.” Walker v.
Trailer Transit, Inc., 727 F.3d 819, 824 (7th Cir. 2013)
(collecting cases); see also Romulus v. CVS Pharmacy,
Inc., 770 F.3d 67, 78 (1st Cir. 2014) (holding that an
email correspondence from a plaintiff to a defendant,
based on discovery produced by a defendant, was an
“other paper” that provided the basis for removal under
                            33
                           IV.
       The District Court erred in concluding that the
CAFA numerosity requirement was not satisfied, but
correctly concluded that Travelers did not establish the
CAFA           amount-in-controversy        requirement.
Accordingly, we will affirm in part, vacate in part, and
remand to the District Court. The District Court is to
remand this case to state court unless the District Court,
through further proceedings, determines that Travelers
has established jurisdiction under CAFA.




CAFA). Resolution of this question must await an
appropriate case.
                           34